Case 1:18-cv-25110-RNS Document 145 Entered on FLSD Docket 06/03/2020 Page 1 of 3



                                United States District Court
                                          for the
                                Southern District of Florida
  Valentina Oulia, Plaintiff,               )
                                            )
  v.                                        )
                                              Civil Action No. 18-25110-Civ-Scola
                                            )
  Florida Department of                     )
  Transportation, Defendant.                )
            Order Denying the Plaintiff’s Motion for Reconsideration

         This matter is before the Court on the Plaintiff’s motion for
  reconsideration of the Court’s Order granting summary judgment in favor of
  the Defendant. (Order, ECF No. 140; Pl.’s Mot., ECF No. 141.) The Defendant
  responded to the motion. (Def.’s Resp., ECF No. 143.) The Plaintiff filed no reply
  and the time to do so has passed. Having considered the motion, the response,
  the record, and the relevant legal authorities, the Court denies the motion.
         The decision to grant or deny a motion for reconsideration is committed
  to the Court’s sound discretion. See Chapman v. AI Transport, 229 F.3d 1012,
  1023-24 (11th Cir. 2000) (reviewing reconsideration decision for abuse of
  discretion). Reconsideration is appropriate only in very limited circumstances,
  such as where “the Court has patently misunderstood a party, where there is
  an intervening change in controlling law or the facts of a case, or where there is
  manifest injustice.” See Vila v. Padron, No. 04-20520, 2005 WL 6104075, at *1
  (S.D. Fla. Mar. 31, 2005) (Altonaga, J.). “Such problems rarely arise and the
  motion to reconsider should be equally rare.” See id. (citation omitted). In
  order to obtain reconsideration, “the party must do more than simply restate
  its previous arguments, and any arguments the party failed to raise in the
  earlier motion will be deemed waived.” See id. “[A] motion for reconsideration
  should not be used as a vehicle to present authorities available at the time of
  the first decision or to reiterate arguments previously made.” Z.K. Marine Inc. v.
  M/V Archigetis, 808 F. Supp. 1561, 1563 (S.D. Fla. 1992) (Hoeveler, J.). The
  Court denies the motion because it improperly raises new (and immaterial)
  evidence and ultimately rehashes arguments already raised and rejected.
         With respect to the Plaintiff’s discrimination claim, the Court concluded
  that the Plaintiff did not satisfy her prima facie burden under the Equal Pay
  Act. (ECF No. 140 at 4.) That claim was supported by improper citations to her
  pleading, as opposed to record evidence. Now the Plaintiff seeks
  reconsideration of the Court’s finding that the Defendant advanced a legitimate
Case 1:18-cv-25110-RNS Document 145 Entered on FLSD Docket 06/03/2020 Page 2 of 3



  and unchallenged basis (i.e., a time sensitive project) for paying overtime
  compensation to the Plaintiff’s comparator. (ECF No. 141 at 7.) To that end, the
  motion for reconsideration makes a blanket assertion that “[t]his is not a valid
  reason for not compensating Ms. Oulia for her time worked.” (Id. (emphasis
  in original).) But bold emphasis is no substitute for legal authority and
  evidence. To the extent the motion to reconsider is based on counsel’s
  arguments in a brief, it is even less compelling than the inadequate opposition
  to the motion for summary judgment.
         In an apparent concession that the Plaintiff failed to cite competent
  evidence demonstrating that she actually worked overtime, the Plaintiff now
  cites additional evidence in the motion for reconsideration that was not cited in
  opposition to the motion for summary judgment. (Ex. A, ECF No. 141-1.) In
  this respect, the Plaintiff’s motion runs afoul of the well-established and
  recently reaffirmed rule that “a motion for reconsideration is not a vehicle for
  introducing evidence that could have been raised prior to the entry of
  judgment.” Grange Mut. Cas. Co. v. Slaughter, 958 F.3d 1050, 1056 (11th Cir.
  May 1, 2020) (affirming denial of motion for reconsideration based on new
  evidence) (citation and quotations omitted). The new evidence consists of emails
  purporting to establish that the Plaintiff “had to come to work before 8 a.m.
  and left after 5 p.m.” (ECF No. 141 at 5.)
         In addition to being procedurally improper, this evidence is frankly
  absurd. For example, as evidence that the Plaintiff worked overtime, the motion
  attaches a “New Employee Announcement” email sent by the Plaintiff at 7:53
  a.m. (seven minutes before her scheduled start time) to her fellow colleagues,
  which lists her hobbies such as “riding bicycle along the beach” and “sharing
  meal[s] in good restaurant[s] with my friends . . . .” (Ex. A, ECF No. 141-1 at 6.)
  The Court is confused as to how this trivial email establishes that the Plaintiff
  was required to and in fact did “work” overtime and was thereafter denied
  overtime compensation on the basis of her gender. Moreover, the email, which
  could just as easily have been sent during regular working hours, was sent by
  the Plaintiff three weeks after a manager asked her to “please [send] a short
  write up about your previous experience, education, heritage, hobbies, or
  anything else you would like to share with the FDOT team.” (Id.) If her email
  serves any purpose, it is to further support the Defendant’s position that the
  Plaintiff was terminated from her employment because she took an inordinate
  amount of time to complete her assigned tasks.
         The Plaintiff’s retaliation claim meets the same fate as the discrimination
  claim, again. In short, the Plaintiff claimed that her supervisor retaliated
  against her for undertaking certain protected activity. But that claim failed
  because, as the Court found, the Plaintiff did not show that the supervisor was
Case 1:18-cv-25110-RNS Document 145 Entered on FLSD Docket 06/03/2020 Page 3 of 3



  aware of the protected activity prior to the purported retaliation. The motion for
  consideration also fails because the Plaintiff again ignores the Defendant’s
  legitimate and non-discriminatory bases for terminating the Plaintiff. In other
  words, even if the Plaintiff made out a prima facie case, she failed and still
  makes no attempt to rebut the Defendant’s showing that the basis for her
  termination was nevertheless valid.
         Accordingly, the Court denies the motion (ECF No. 141.)
        Done and ordered at Miami, Florida, on June 2, 2020.


                                              ________________________________
                                              Robert N. Scola, Jr.
                                              United States District Judge
